     Case 1:20-cv-00004-DAD-JLT Document 27 Filed 08/10/21 Page 1 of 2
 1

 2

 3

 4

 5

 6

 7

 8

 9                                     UNITED STATES DISTRICT COURT

10                                EASTERN DISTRICT OF CALIFORNIA

11

12    STEVEN T. LESLIE,                                  Case No. 1:20-cv-00004-DAD-JLT (PC)
13                        Plaintiff,                     ORDER SETTING SETTLEMENT
                                                         CONFERENCE
14           v.
15    D. TIERNAN,
16                        Defendant.
17

18          Plaintiff is a state prisoner proceeding pro se in this civil rights action filed pursuant to 42

19   U.S.C. § 1983. The court has determined that this case will benefit from another settlement

20   conference. Therefore, this case will be referred to Magistrate Judge Kendall J. Newman to

21   conduct a settlement conference on October 7, 2021 at 9:00 a.m. The settlement conference will

22   be conducted by remote means, with all parties appearing by Zoom video conference. The Court

23   will issue the necessary transportation order in due course. Thus, the Court ORDERS:

24          1. This case is set for a settlement conference before Magistrate Judge Kendall J.

25                Newman on October 7, 2021 at 9:00 a.m. The settlement conference will be

26                conducted by remote means, with all parties appearing by Zoom video conference.

27          2. Unless otherwise permitted in advance by the Court, the attorneys who will try the

28                case shall appear at the settlement conference with the parties and the person or

                                                        1
     Case 1:20-cv-00004-DAD-JLT Document 27 Filed 08/10/21 Page 2 of 2
 1

 2                persons having full authority to negotiate and settle the case on any reasonable

 3                terms1 discussed at the conference. Each of the participants SHALL participate in

 4                good faith and in the spirit of compromise. If they cannot do so, they SHALL alert the

 5                Court and their opponent so that the Court can determine whether the conference

 6                should be continued or vacated.

 7            3. The parties are directed to exchange non-confidential settlement statements seven days

 8                prior to the settlement conference. These statements shall simultaneously be delivered

 9                to the court using the following email address: kjnorders@caed.uscourts.gov. Plaintiff

10                shall mail his non-confidential settlement statement Attn: Magistrate Judge Kendall J.

11                Newman, USDC CAED, 501 I Street, Suite 4-200, Sacramento, CA 95814 so that it

12                arrives at least seven days prior to the settlement conference. The envelope shall be

13                marked “SETTLEMENT STATEMENT.” The date and time of the settlement

14                conference shall be prominently indicated on the settlement statement. If a party

15                desires to share additional confidential information with the court, they may do so

16                pursuant to the provisions of Local Rule 270(d) and (e).

17            4. Judge Newman or another representative from the court will be contacting the parties

18                either by telephone or in person, approximately two weeks prior to the settlement

19                conference to ascertain each party’s expectations of the settlement conference.
20            5. The Clerk of the Court is directed to serve a copy of this order on the Litigation Office

21                at Valley State Prison, via facsimile at (559) 665-8919 or by email.

22
     IT IS SO ORDERED.
23

24       Dated:      August 10, 2021                                      _ /s/ Jennifer L. Thurston
                                                           CHIEF UNITED STATES MAGISTRATE JUDGE
25

26

27
              1
28             Insurance carriers, business organizations, and governmental bodies or agencies whose settlement
     agreements are subject to approval by legislative bodies, executive committees, boards of directors or the like may be
     represented by a person whose recommendations about settlement are relied upon by the ultimate decision makers.
